In re Sue Walston















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-037-CV

IN RE SUE WALSTON

 

 Original Proceeding
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Relator, Sue Walston, filed a petition for writ of mandamus raising two complaints.   Both
complaints can be addressed on direct appeal.  
Â Â Â Â Â Â Walston contends in her first complaint that Respondent should be ordered to rule on her
pretrial motions.  However, Respondent has not refused to rule on her motions.  He has simply
reserved ruling on the motions until the day of trial.  If Walston feels she is prejudiced by the
timing of these rulings, her remedy would be to move for a continuance of the trial now set for
February 21, 2002.  See Tex. R. Civ. P. 251.
Â Â Â Â Â Â In her second complaint, Walston requests that we direct Respondent to grant her request for
a jury trial.  We have addressed this issue before and held it could be adequately addressed on
direct appeal.  See In re Walston, No. 10-00-007-CV (Tex. App.âWaco, February 3, 2000, orig.
proceeding) (not designated for publication).  Walston has presented nothing to dissuade us from
our previous ruling. 
Â Â Â Â Â Â Without prejudice to Walston's rights to raise her complaints on direct appeal, her petition
for a writ of mandamus is denied.
Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM
Before Chief Justice Davis,
Â Â Â Â Â Â Justice Vance, and
Â Â Â Â Â Â Justice Gray
Writ denied
Opinion delivered and filed February 20, 2002
Do not publish
[CV06]

=MsoNormal style='text-align:justify;line-height:200%'>Â 
                              TOM
GRAY
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Â 
Special
Note delivered and filed October 19, 2005
Publish